              Case 5:18-cr-00227-SLP Document 23 Filed 11/07/18 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA

                 WILLIAM J. HOLLOWAY, JR. UNITED STATES COURTHOUSE
                   N. W. 4TH & HARVEY, OKLAHOMA CITY, OKLAHOMA
                                 COURTROOM NO. 502

                   CRIMINAL JURY DOCKET BEFORE JUDGE SCOTT L. PALK
                      BEGINS TUESDAY, DECEMBER 4, 2018, 9:30 A.M.

           PRETRIAL CONFERENCES WILL BE HELD:_ DATE TO BE DETERMINED

 PHOTO ID IS REQUIRED FOR ANYONE ENTERING THE FEDERAL COURTHOUSE.

NOTICE TO ALL COUNSEL: ANY MOTIONS TO CONTINUE AND/OR PLEA CHANGES
MUST BE FILED AND/OR PRESENTED TO THE COURT NO LATER THAN MONDAY,
NOVEMBER 26, 2018. By separate order, the parties will be notified of the designated date
and time for their respective Pretrial Conference.


CR-18-227-SLP                 United States of America             Amanda Maxfield Green
                                                                   Charles William Brown

                              v.

                              Joseph Maldonado-Passage (Custody)   William P. Earley
                                                                   Kyle E. Wackenheim


CR-18-240-SLP                 United States of America             Ashley L. Altshuler

                              v.

                              Kirby Donald Keith (Detained)        Richard W. Anderson




Criminal Trial Docket P a g e | 1
              Case 5:18-cr-00227-SLP Document 23 Filed 11/07/18 Page 2 of 2




CR-18-258-SLP                 United States of America                 Charles William Brown

                              v.

                              Alejandro Rodriguez-Herrera (Detained)   Jeffrey M. Byers



CR-18-260-SLP                 United States of America                 David M. McCrary

                              v.

                              Rogelio Velasquez, et al.,               Craig Shultz, et al.




Criminal Trial Docket P a g e | 2
